This is a bill in equity asking the court to construe the will of Porter Lufkin, late óf Newburg, in said county, and particularly to determine whether or not Elizabeth Lufkin is entitled thereunder to the entire amount of the deposit in the Searsport Bank, to wit $1280.19, or to the sum of $1000 only. The intention of the testator as disclosed by the will was to bequeath to his wife, Elizabeth Lufkin, the sum of one thousand dollars only, and not to make a specific bequest to her of the deposit in the Searsport Bank.
Decree is to be made in accordance with this rescript, and the plaintiff may be allowed taxable costs and a reasonable counsel fee to be paid out of the estate. So ordered.